Annual Report2009 FINANCIAL HIGHLIGHTS (In U.S. Dollars Thousands, Except Year Ended Year Ended Number of Shares and Per Share Data) December 31, December 31, CONSOLIDATED STATEMENT OF OPERATIONS 2009 2008 % Change Revenues $ 174,513 $ 206,892 (16 ) Sales costs 63,810 73,625 13 Event production 18,385 21,493 14 Community 24,764 30,488 19 General and administrative 44,860 47,525 6 Online services development 5,416 5,992 10 Amortization of intangibles and software costs 1,270 193 (558 ) Income from operations 16,008 27,576 (42 ) Interest and dividend income 981 2,884 (66 ) Impairment loss on available-for- sale securities - 939 100 Foreign exchange gains (losses), net 237 (657 ) 136 Income tax expense 498 677 26 Net income 16,728 28,187 (41 ) Net income attributable to non- controlling interest 618 1,757 65 Net income attributable to the company $ 16,110 $ 26,430 (39 ) Diluted earnings per share $ 0.35 (1) $ 0.51 (1) (31 ) Shares used in diluted net income per share calculations 45,794,197 52,230,293 (12 ) BALANCE SHEET HIGHLIGHTS Cash and cash equivalents $ 91,553 $ 70,225 30 Term deposits with banks 60,357 - 100 Available-for-sale securities 6,423 60,786 (89 ) Current assets 181,594 160,457 13 Property and equipment, net 77,815 82,657 (6 ) Total assets 270,392 245,098 10 Current liabilities 96,762 95,593 (1 ) Total liabilities 99,419 98,955 0 Shareholders’ equity 163,210 141,920 15 OTHER INFORMATION Net cash provided by operating activities $ 30,060 $ 37,948 (21 ) Capital expenditures 1,376 51,482 97 Stock price $ 6.25 (2) $ 5.45 (2) 15 (1) All shares and per share amounts have been retroactively adjusted to reflect the one for ten bonus share issue, on February 27, 2009. (2) Stock price is based on last trading day of the year. Merle A. Hinrichs Chairman & Chief Executive Officer Fellow Shareholders, Global Sources delivered strong profitability for 2009, in a year that was the worst downturn in global trade in our lifetimes. It has been a difficult time for many of our customers and, accordingly, a challenging period for Global Sources. However, we are poised to build our business in what appears to be an improving global trade environment. As the foundation for entering the Year of the Tiger, we have a very strong balance sheet, enhanced operating efficiencies, extensive sales representation, and a highly experienced management team. We also have a number of. exciting new programs underway, including extensive media integration initiatives that are tied to a dramatically expanded trade show schedule. Financial Highlights for 2009 We are pleased with our results given the depth and breadth of the recession. We effectively managed our costs and continued to deliver strong profits on lower revenue, while increasing our cash position. We achieved the following 2009 results compared to 2008. (please also see table on facing page): • Revenue of $174.5 million, compared to $206.9 million – Online revenue of $85.4 million, compared to $94.5 million; – Exhibitions revenue of $55.2 million, compared to $58.2 million; – Print revenue of $30.0 million, compared to $47.6 million; and – Revenue from China of $125.1 million, compared to $135.8 million. • GAAP net income was $16.1 million, or $0.35 per diluted share, compared to $26.4 million, or $0.51 per diluted share. Recession and Recovery Our business is tied closely to the health of Asia’s exports of consumer products. When those exports suffer, our exporter customers cut back on advertising and marketing expenditures. Looking back at 2009, the decline in global trade was the biggest in decades, and China’s exports declined by almost 17%. Today, the picture is looking brighter. China’s exports in December 2009 broke the long trend of monthly declines, and exports in January and February 2010 were also quite healthy. Demand from overseas markets is quite mixed. Markets like the USA and parts of Europe have recovered somewhat. On the other hand, demand has improved quite quickly here in Asia as well as in developing markets like Africa and Latin America. Addressing Changing Customer Needs We are at the threshold of a new era in global trade. Every day we are witnessing significant changes in the sourcing and marketing functions that are core to our services. Our business is impacted by a chain of interrelationships: consumer shopping behavior determines retail results, driving changes in buyers’ sourcing behavior – which then impact exporters’ marketing strategies. With consumers in the developed markets, one of the strongest trends is the “value” shopper. On the retail front, there have been some bankruptcies and consolidation, and the survivors have aggressively cut inventories and costs. Buyers have been reviewing their supply base and revising their supplier selection criteria.
